EXHIBIT 10.3

 

MANAGEMENT SERVICES AGREEMENT

 

BY AND AMONG

 

PAINCARE ACQUISITION COMPANY V, INC.

 

INDUSTRIAL & SPORT REHABILITATION, LTD., d/b/a

ASSOCIATED PHYSICIANS GROUP,

 

ASSOCIATED PHYSICIAN GROUP, LTD.

 

AND

 

JOHN VICK

 

DATED AS OF

 

APRIL 25, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

1.

 

DEFINITIONS.

   1

2.

 

RELATIONSHIP OF PARTIES.

   1    

2.1

  

Appointment and Acceptance.

   1    

2.2

  

Sole Authority to Practice Medicine.

   1    

2.3

  

Relationship of the Parties.

   2    

2.4

  

No Patient Referrals.

   2    

2.5

  

Compliance with Law.

   2    

2.6

  

Compliance with Corporate Practice of Medicine.

   3

3.

 

RESPONSIBILITIES OF MANAGER.

   3    

3.1

  

Premises, Utilities and Equipment.

   3    

3.2

  

Office Services and Supplies.

   4    

3.3

  

Medical Group Administrator.

   4    

3.4

  

Other Personnel.

   4    

3.5

  

Bookkeeping and Accounting Services.

   4    

3.6

  

Financial and Management Reports.

   5    

3.7

  

Billing and Collection; Payment of Expenses.

   5    

3.8

  

Physician Selection and Recruitment.

   6    

3.9

  

Licenses and Fees.

   7    

3.10

  

Insurance Premiums.

   7    

3.11

  

End User of Certain Items.

   7

4.

 

RESPONSIBILITIES OF PC.

   7    

4.1

  

Physicians.

   7    

4.2

  

Allied Health Professionals.

   8    

4.3

  

Physician Compensation.

   8    

4.4

  

Payment for Outside Provider Services.

   8    

4.5

  

Other Expenses.

   8    

4.6

  

Billing Information and Assignments.

   8    

4.7

  

PC Accounts.

   9    

4.8

  

Employment and Independent Contractor Agreements.

   9    

4.9

  

Use of Premises, Equipment, and Manager Property.

   9    

4.10

  

Continuing Medical Education.

   9

 

i



--------------------------------------------------------------------------------

   

4.11

  

Licensing and Accreditation.

   9    

4.12

  

Information.

   10    

4.13

  

Advancement of Certain Costs.

   10    

4.14

  

Stock Ownership Restrictions.

   10    

4.15

  

Actions Requiring Manager’s Consent.

   10

5.

 

QUALITY AND UTILIZATION MANAGEMENT; PEER REVIEW.

   11    

5.1

  

Quality and Utilization Management.

   11    

5.2

  

Peer Review.

   12

6.

 

MANAGED CARE CONTRACTING AND ADMINISTRATION.

   12    

6.1

  

Contracting.

   12    

6.2

  

Contract Administration.

   12    

6.3

  

Network Development.

   13    

6.4

  

Cooperation; Compliance.

   13

7.

 

BUDGET.

   13

8.

 

MANAGER’S COMPENSATION.

   13    

8.1

  

In General.

   13    

8.2

  

Payment of Management Fee.

   14    

8.3

  

Security Interest.

   14    

8.4

  

Assignment of Practice Receivables.

   15

9.

 

INSURANCE.

   15    

9.1

  

In General.

   15    

9.2

  

Contracting Providers.

   16    

9.3

  

Tail Insurance.

   16

10.

 

RESTRICTIVE COVENANTS.

   16    

10.1

  

Covenants of PC and the Physicians.

   16    

10.2

  

Enforcement.

   17    

10.3

  

Revision; Severability.

   17

11.

 

TERM AND TERMINATION.

   17    

11.1

  

Term.

   17    

11.2

  

Termination by PC on Manager’s Misappropriation.

   17    

11.3

  

Specific Termination by Manager.

   18

 

ii



--------------------------------------------------------------------------------

   

11.4

  

Other Termination.

   18    

11.5

  

Effect of Termination.

   19    

11.6

  

Contract Modifications for Prospective Legal Events.

   19

12.

 

RECORDS AND RECORDKEEPING.

   19    

12.1

  

Access to Information.

   19    

12.2

  

Ownership and Inspection of Records.

   19    

12.3

  

Confidentiality of Records.

   20    

12.4

  

Storage of Records.

   20

13.

 

INTELLECTUAL PROPERTY AND OTHER PROPRIETARY INFORMATION.

   20    

13.1

  

License of PC Name and Logo.

   20    

13.2

  

Proprietary Property.

   20    

13.3

  

Use of Management Information System (MIS).

   20         

13.3.1    PC’s Use of Manager’s MIS.

   20         

13.3.2    Manager’s Use of PC’s MIS.

   21    

13.4

  

Confidentiality.

   21

14.

 

MISCELLANEOUS.

   21    

14.1

  

Governing Law; Jurisdiction.

   21    

14.2

  

Amendment.

   21    

14.3

  

Assignment.

   22    

14.4

  

Requirement of Good Faith.

   22    

14.5

  

Force Majeure.

   22    

14.6

  

Indemnification.

   22    

14.7

  

Access to Records.

   22    

14.8

  

Waivers.

   23    

14.9

  

Severability.

   23    

14.10

  

Entire Understanding.

   23    

14.11

  

Further Assurances.

   23    

14.12

  

Notices.

   23    

14.13

  

Headings.

   24    

14.14

  

Construction.

   24

 

iii



--------------------------------------------------------------------------------

   

14.15

  

Remedies Cumulative.

   24    

14.16

  

Attorneys’ Fees.

   24    

14.17

  

Authorized Persons.

   24    

14.18

  

Counterparts.

   24    

14.19

  

Survival.

   24

 

iv



--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT

 

THIS MANAGEMENT SERVICES AGREEMENT (the “Agreement”) is entered into as of this
25th day of April, 2003, by and among PAINCARE ACQUISITION COMPANY V, INC., a
Florida corporation (“Manager”), INDUSTRIAL & SPORT REHABILITATION, LTD., an
Illinois corporation (“Company”), ASSOCIATED PHYSICIAN GROUP, LTD, an Illinois
professional corporation (“PC”, and together with the Company, the “Practice
Operator”) and, for purposes of Sections 4.14 and 4.15 only, JOHN VICK, as the
sole shareholder of Company and PC. (“Dr. Vick”). Manager, Company, PC and Dr.
Vick are sometimes referred to herein individually as a “Party” and collectively
as the “Parties.”

 

RECITALS

 

A. Company is an Illinois business corporation which conducts a medical practice
at one or more office practice locations in the State of Illinois, and PC is a
newly formed Illinois professional corporation which will be acquiring the
Medical Assets of the Company and thereafter conducting a medical practice at
one or more office practice locations of the Company in the State of Illinois
upon receipt of a Medicare provider number;

 

B. Manager is in the business of providing comprehensive management,
administrative and support services to medical practices to enhance the ability
of such medical practices to render high quality medical services;

 

C. Pursuant to that certain Merger Agreement and Plan of Reorganization (the
“Merger Agreement”), dated of even date herewith, by and among the Company, John
Vick and PainCare Holdings, Inc., a Florida corporation (“PainCare”), the
Company shall be merged into Manager as of the date the New PC obtains a
Medicare provider number and assigns all of its medical assets to the PC; and

 

D. Company and PC desire to engage Manager to provide management services to
Company and PC and to operate all of the business aspects of Company’s
operations from the date hereof (the “Effective Date”) through and including the
date the PC obtains a Medicare provider number (the “Practice Transition Date”),
and all of the business aspects of the PC’s operations from the Practice
Transition Date through the remainder of the Term, so that Company and PC may
focus on the rendering of professional medical services and the quality of the
professional medical services which Company and PC each renders, and Manager
desires to provide such management services, all as more fully set forth and
described in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby conclusively acknowledged, the Parties hereto, intending to become
legally bound, hereby agree as follows:

 

v



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

1. DEFINITIONS. All capitalized words that are not capitalized for purposes of
grammar and which are not defined in the text of this Agreement are defined
terms with their definitions set forth on Exhibit 1.

 

2. RELATIONSHIP OF PARTIES.

 

2.1 Appointment and Acceptance. The Practice Operator hereby appoints and
engages Manager, as of the Effective Date, as the sole and exclusive manager of
the Practice, and Manager accepts such appointment and engagement, in accordance
with the terms and conditions of this Agreement. Subject to the terms,
conditions, authorizations, and limitations set forth in this Agreement, Manager
shall have the exclusive authority and responsibility to manage the operations
of the Practice, to provide such facilities and services for the operation of
the Practice as are described in Section 3, and to take all actions related
thereto.

 

2.2 The Practice Operator. “Practice Operator” shall mean (i) the Company, for
any and all actions, events, occurrences, duties, and obligations that arise
prior to the Practice Transition Date, and (ii) the PC, for any and all actions,
events, occurrences, duties and obligations, include those duties and
obligations of the Practice Operator set forth in this Agreement that arise
after the Practice Transition Date. The Company shall have no responsibility
for, and shall be held harmless and indemnified by the New PC with respect to
any liabilities, duties or obligations of the Practice Operator (including but
not limited to the Management Fee) existing as of or arising anytime after the
Practice Transition Date.

 

2.3 Sole Authority to Practice Medicine. Notwithstanding the provisions of
Section 2.1, the Practice Operator shall have exclusive authority and control
over the medical aspects of the Practice to the extent they constitute the
practice of medicine, including all diagnosis, treatment and ethical
determinations with respect to patients which are required by Law to be decided
by a physician. Any delegation of authority by the Practice Operator to Manager
that would require or permit Manager to engage in the practice of medicine in
the State shall be prohibited and deemed ineffective, and the Practice Operator
shall have the sole authority with respect to such matters. For so long as
applicable State Laws prohibit same, Manager shall not be required or permitted
to engage in, and the Practice Operator shall not request Manager to engage in,
activities that constitute the practice of medicine in the State. The Practice
Operator shall have the sole authority regarding determining medical services
and medical care policies as required by applicable Law.

 

2.4 Relationship of the Parties. Nothing contained herein shall be construed as
creating a partnership, trustee, fiduciary joint venture, or employment
relationship between Manager and the Practice Operator. In performing all
services required hereunder, Manager shall be in the relation of an independent
contractor to the Practice Operator, providing services to the medical practice
operated by the Practice Operator.

 

2.5 No Patient Referrals. MANAGER SHALL NEITHER HAVE NOR EXERCISE ANY CONTROL OR
DIRECTION OVER THE NUMBER, TYPE, OR RECIPIENT OF PATIENT REFERRALS MADE BY
PHYSICIANS AND NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS DIRECTING OR
INFLUENCING SUCH REFERRALS. NONE OF MANAGER’S ACTIVITIES CONTEMPLATED UNDER THIS
AGREEMENT, OR

 

Page 6            



--------------------------------------------------------------------------------

OTHERWISE, SHALL CONSTITUTE OBLIGATIONS OF MANAGER TO GENERATE PATIENT FLOW OR
BUSINESS TO THE PRACTICE OPERATOR. RATHER, THE PRACTICE OPERATOR HAS ENGAGED
MANAGER TO MANAGE THE BUSINESS ASPECTS OF THE PRACTICE IN ORDER TO ENABLE THE
PHYSICIANS TO FOCUS ON DELIVERING THE HIGHEST QUALITY OF PATIENT CARE BY
REMOVING THE INCREASINGLY BURDENSOME TASK OF OPERATING THE BUSINESS ASPECTS OF
THE PRACTICE. NO BENEFITS TO THE PRACTICE OPERATOR OR MANAGER UNDER THIS
AGREEMENT REQUIRE OR ARE IN ANY WAY CONTINGENT UPON THE ADMISSION,
RECOMMENDATION, REFERRAL OR ANY OTHER ARRANGEMENT FOR THE PROVISION OF ANY ITEM
OR SERVICE OFFERED BY MANAGER OR THE PRACTICE OPERATOR OR ANY OF THEIR
AFFILIATES..

 

2.6 Compliance with Corporate Practice of Medicine. THE PARTIES HERETO HAVE MADE
ALL REASONABLE EFFORTS TO ENSURE THAT THIS AGREEMENT COMPLIES WITH THE CORPORATE
PRACTICE OF MEDICINE PROHIBITIONS IN THE STATE IN WHICH THE PRACTICE OPERATES.
THE PARTIES HERETO UNDERSTAND AND ACKNOWLEDGE THAT SUCH LAWS MAY CHANGE, BE
AMENDED, OR HAVE A DIFFERENCE INTERPRETATION AND THE PARTIES INTEND TO COMPLY
WITH SUCH LAWS IN THE EVENT OF SUCH OCCURRENCES. UNDER THIS AGREEMENT, THE
PRACTICE OPERATOR SHALL HAVE THE EXCLUSIVE AUTHORITY AND CONTROL OVER THE
MEDICAL ASPECTS OF THE PRACTICE TO THE EXTENT THEY CONSTITUTE THE PRACTICE OF
MEDICINE, WHILE MANAGER SHALL HAVE THE SOLE AUTHORITY TO MANAGE THE BUSINESS
ASPECTS OF THE PRACTICE AS MORE FULLY DESCRIBED IN SECTION 3 OF THIS AGREEMENT.

 

3. RESPONSIBILITIES OF MANAGER. During the Term, so long as the Practice
Operator operates a full-time medical practice, and subject to all of the
provisions of this Agreement, Manager, as the sole and exclusive manager of the
Practice, shall provide the following facilities, equipment, supplies and
services:

 

3.1 Premises, Utilities and Equipment.

 

3.1.1 Manager may acquire (by lease or purchase) or assist the Practice Operator
in acquiring (by lease or purchase) the premises used by Physicians for the
conduct of their medical practice and will assist the Practice Operator in
obtaining such premises. All premises used by the Practice Operator in the
conduct of the Practice are collectively referred to herein as the “Premises.”
Manager shall assist the Practice Operator in arranging for the provision of,
all reasonably necessary and appropriate utilities, building services and
supplies, including but not limited to all water, gas, heat, air conditioning,
power, light, janitorial and maintenance services at the Premises. To the extent
the Premises are subject to one or more leases (“Leases”), such utilities,
building services and supplies and all other items related to the Premises to be
provided through the assistance of Manager shall be subject to the terms,
conditions, limitations and restrictions set forth in such Leases.

 

3.1.2 Manager may acquire (by lease or purchase), or otherwise assist the
Practice Operator in acquiring (by lease or purchase) such equipment, fixtures
and furnishings used by Physicians for the conduct of the Practice and shall
arrange for, or assist the Practice Operator in arranging for, the provision of
such equipment, fixtures and furnishings to the Practice Operator. Subject to
other limitations set forth herein, Manager shall assist the Practice Operator
in obtaining such other equipment, fixtures, and furnishings and replacement

 

Page 7            



--------------------------------------------------------------------------------

equipment as determined by Manager to be reasonably required for the operation
of the Practice. All equipment provided hereunder, whether original equipment
acquired by Manager, replacement equipment or new equipment shall collectively
be referred to herein as the “Equipment.” Manager shall maintain the Equipment
in reasonably good condition and repair, reasonable wear and tear excepted, and
will assist the Practice Operator in refurbishing or replacing the same as
required, in a manner consistent with policies on medical technology to be
developed by Manager and the Practice Operator. Manager will assist Practice
Operator in obtaining such additional new Equipment or replacement Equipment as
may be reasonably required from time to time. Title to all Equipment utilized in
the Practice will be in the name of Manager during the Term and at all times
thereafter, unless the Practice Operator acquires such Equipment. To the extent
the Equipment is subject to one or more equipment leases, such Equipment shall
be subject to all of the terms, conditions, limitations and restrictions set
forth in such leases.

 

THE PRACTICE OPERATOR ACKNOWLEDGES THAT MANAGER MAKES NO WARRANTIES OR
REPRESENTATIONS, EXPRESS OR IMPLIED, AS TO THE FITNESS, SUITABILITY OR ADEQUACY
OF ANY FURNITURE, FIXTURES, EQUIPMENT, INVENTORY, OR SUPPLIES LEASED OR PROVIDED
PURSUANT TO THIS AGREEMENT FOR THE CONDUCT OF A MEDICAL PRACTICE OR FOR ANY
OTHER PARTICULAR PURPOSE.

 

3.2 Office Services and Supplies. Manager shall assist the Practice Operator in
purchasing all medical, office, and other supplies reasonably required for the
operation of the Practice, consistent with guidelines to be determined by
Manager, including all reasonable and necessary telephone services for the
official business of the Practice, laundry services, linen, uniforms, printed
stationery, forms, telephone answering service, reception, secretarial and
transcribing services, paging devices, postage, and duplication services.

 

3.3 Medical Group Administrator. Manager may appoint an individual to whom
Manager shall delegate responsibility for the overall administration of the
Practice pursuant to this Agreement (the “Medical Group Administrator”). Manager
shall unilaterally determine any and all compensation, payroll taxes, fringe
benefits, bonuses, disability insurance, workers’ compensation insurance and any
other benefits of the Medical Group Administrator.

 

3.4 Other Personnel. Manager shall furnish to the Practice Operator the services
of all other personnel as reasonably requested by the Practice Operator for the
effective operation of the Practice, other than: (i) Allied Health Professionals
determined by Manager and the Practice Operator to be most properly employed by
the Practice Operator for purposes of Payor requirements or applicable
provisions of Law; and (ii) the Physicians. Consistent with applicable Laws,
Manager shall make all hiring and termination decisions, establish and pay all
wages, salaries and compensation, determine staffing levels, individual work
hours, personnel policies and employee benefit programs for all of Manager’s
personnel providing services to or through the Practice. However, the Practice
Operator shall have the right and obligation to direct and supervise the
delivery of health care services (if any) by personnel furnished by Manager.

 

3.5 Bookkeeping and Accounting Services. Manager shall perform all reasonable
bookkeeping and accounting services required for the operation of the Practice,
including the maintenance, custody and supervision of the business records,
papers, documents, ledgers, journals and reports relating to the business
operations of the Practice; the establishment,

 

Page 8            



--------------------------------------------------------------------------------

administration and implementation of accounting procedures, controls, forms and
systems; and the preparation of financial and management reports referenced in
Section 3.6.

 

3.6 Financial and Management Reports. Manager shall prepare and furnish to the
Practice Operator the following reports:

 

3.6.1 Periodic income statements for the operation of the Practice, in
accordance with the manner and form that Manager normally utilizes for its books
and records, in such time intervals as Manager deems appropriate. Manager shall
not be responsible for preparing the Practice Operator’s federal and state
income tax returns or for the payment of any of the Practice Operator’s income
taxes. All such statements will be prepared on an accrual basis of accounting in
accordance with GAAP, with such exceptions thereto as are determined by Manager
to be advisable, including provisions for interim period reporting; and

 

3.6.2 Any additional financial management reports and information that Manager
determines would assist the Practice Operator in evaluating its productivity and
services.

 

3.7 Billing and Collection; Payment of Expenses.

 

3.7.1 Manager shall assist the Practice Operator in billing and collection
services for all fees payable with respect to the Practice Operator’s provision
(either directly or through Contracting Providers and Outside Providers) of
services, equipment, devices and supplies to patients of the Practice,
including, but not limited to, technical services and all professional medical
services provided to the Practice’s patients at the Premises or in a hospital or
other health facility or other location, by the Practice Operator’s Physicians,
Outside Providers, or the Allied Health Professionals. Manager and the Practice
Operator shall work together to establish policies and protocols which help
ensure that upcoding or false claims do not occur. In connection with such
billing and collection services, the Practice Operator and Manager will endeavor
to integrate billing compliance programs with third party audits of
statistically valid samples of randomly selected claims;

 

3.7.2 Manager shall review the payables of the Practice Operator and shall cause
payment thereof to be made out of the funds of the Practice Operator;

 

3.7.3 The Practice Operator and the Physicians hereby irrevocably appoint
Manager for the Term as their respective true and lawful attorney-in-fact to
take the following actions for and on behalf of and in the name of the Practice
Operator and the Physicians and agree to execute the Limited Power of Attorney,
attached hereto as Exhibit 3.7.3 and any other instrument reasonably requested
by Manager to evidence such appointment or necessary to reappoint Manager as
such attorney-in-fact upon any termination of the appointment made hereby:

 

(i) Bill patients and Payors in the name and provider number(s) of the Practice
Operator and Physicians;

 

(ii) Collect in the name of the Practice Operator and Physicians from patients,
insurance companies and all other Payors (other than from the state or federal
government), all charges resulting from the provision of equipment, devices, and
supplies provided and services rendered to patients of the Practice, including
technical services and all professional medical services provided by the
Practice Operator and Physicians to patients at the

 

Page 9            



--------------------------------------------------------------------------------

Premises, or in a hospital, health facility, or any other location; and to
collect capitated payments and all other charges, fees or salaries resulting
from or related to the operation of the Practice, including but not limited to
any and all hospital incentive funds and funds from shared risk and bonus pools
under any risk sharing arrangements wherein the Practice Operator or Physicians
are the provider of medical services;

 

(iii) Other than with respect to Government Receivables, to take possession of
and endorse in the name of the Practice Operator all cash, notes, checks, money
orders, insurance payments, and any other instruments received as payment of
accounts receivable (and the Practice Operator shall cause individual Physicians
who receive directly any payments for the benefit of the Practice Operator to
deliver such amounts to Manager, to be handled pursuant to this Agreement in a
manner consistent with other payments);

 

(iv) Other than with respect to Government Receivables, deposit all such
collections directly into one or more Practice Accounts and to make withdrawals
from such Practice Account(s) for such purposes as are consistent with the
provisions of this Agreement or to deposit all such collections directly into a
depository account in the name of Manager;

 

(v) Other than with respect to Government Receivables, place accounts for
collection, settle and compromise claims, and institute legal action for the
recovery of accounts; and

 

(vi) To execute all instruments or documents necessary or appropriate in
connection with the above.

 

3.7.4 With respect to Government Receivables, Manager shall bill for same
pursuant to the Billing Agreement, which Manager and the Practice Operator will
agree to simultaneously herewith. Also, with respect to all Governmental
Receivables, the Practice Operator shall enter into an agreement with its
depository bank, and attach a copy of same hereto as Exhibit 3.7.4, to cause the
depository bank to receive such payments and deposit them into an account
(“Government Account”) in the name of the Practice Operator, negotiate such
payments, and sweep the proceeds of such account on a daily basis, into one or
more bank accounts maintained in the name of Manager or an Affiliate of Manager.
The bank in which the Government Account is located shall be a bank that is not
providing financing to either the Manager or the Practice Operator or acting on
behalf of another party in connection with such financing. The instructions of
the Practice Operator shall be revocable at the sole instruction of the Practice
Operator; provided, however, that if the Practice Operator revokes such
instructions, it shall be in default of this Agreement and Manager shall be
entitled to seek an order or judgment from a court of proper jurisdiction for
specific performance to sweep the Government Account pursuant to this Agreement.

 

3.8 Physician Selection and Recruitment. To the extent allowable under
applicable Laws, Manager shall establish and implement guidelines for the
selection, hiring and termination of Physicians. Manager will also further
assist the Practice Operator in recruiting new Physicians and will carry out
such administrative functions as may be appropriate for such recruitment,
including advertising for and identifying potential candidates, assisting the
Practice Operator in examining and investigating the credentials of such
potential candidates, and arranging interviews with such potential candidates;
provided, however, only in States where required, the Practice Operator shall
interview and make the ultimate decision as to whether to employ or retain a
specific candidate. All Physicians recruited with the assistance of Manager to
render

 

Page 10            



--------------------------------------------------------------------------------

professional medical services on behalf of the Practice Operator shall be the
employees of the Practice Operator, to the extent such Physicians are hired as
employees. Any expenses incurred in the recruitment of Physicians, including,
but not limited to, employment agency fees, relocation expenses and interviewing
expenses shall be Practice Operating Expenses.

 

3.9 Licenses and Fees. Upon the Practice Operator’s request, Manager shall cause
the payment to be made for professional licensure fees and board certification
fees of Physicians associated with the Practice Operator. Any such expenses
shall be Practice Operating Expenses in accordance with Section 1.43 on Exhibit
1.

 

3.10 Insurance Premiums. Manager shall cause all premiums to be paid as Practice
Operating Expenses, with respect to the policies of insurance to be obtained
pursuant to Section 9.

 

3.11 End User of Certain Items. Other than with respect to space, equipment, and
other items purchased or leased by the Practice Operator, the Parties agree and
acknowledge that Manager is the “end-user” of all items acquired by the Manager
in order to fulfill its duties and obligations to the Practice Operator under
this Agreement. Accordingly, Manager shall be responsible for the sales tax, if
any, applicable to such items and shall remit same to the applicable
governmental agency.

 

3.12 Dr. Vick Independent Contractor Agreement. The Parties acknowledge that
pursuant to that certain Independent Contractor Agreement, dated of even date
herewith, by and between the Manager and Dr. Vick, attached hereto as Exhibit
3.12, the Manager shall delegate certain managerial duties and obligations under
this Agreement to Dr. Vick, and Dr. Vick accepts such duties and obligations.
The Parties further acknowledge that notwithstanding anything to the contrary in
this Agreement, the Practice Operator shall not be entitled to terminate this
Agreement for the Manager’s failure to fulfill those duties or obligations that
it has delegated to Dr. Vick.

 

4. RESPONSIBILITIES OF THE PRACTICE OPERATOR. The Practice Operator shall
operate a full-time medical practice during the Term, which practice shall
operate efficiently and properly as measured against Comparable Practice
Standards. In furtherance of the foregoing, the Practice Operator shall provide
and perform the following during the Term:

 

4.1 Physicians. Subject to Section 4.15 and to the right of the Manager to
establish and implement guidelines for the selection, hiring, and termination of
Physicians, the Practice Operator shall have the authority to engage (whether as
employees or as Contracting Providers), promote, discipline, suspend and
terminate the services of, all Physicians. Notwithstanding the foregoing, the
Practice Operator and Manager shall agree on the amount of compensation payable
to Physicians. The Practice Operator shall ensure that all Physicians employed
or contracted by the Practice Operator are appropriately supervised with respect
to the provision of services to patients. The Practice Operator shall consult
with Manager prior to engaging new Physicians, subject to the guidelines
established by the Practice Operator for the hiring of new Physicians. The
Practice Operator shall staff the Practice as required for the efficient
operation of the Practice, and as otherwise necessary to meet the requirements
of Payor Contracts. The Practice Operator shall provide full and prompt medical
coverage consistent with prior custom of the Practice (including “on call”
coverage, as appropriate). At all times during the Term, all Physicians shall be
providers in the Medicare program and the Practice Operator shall have a

 

Page 11            



--------------------------------------------------------------------------------

Medicare provider number. In addition, the Practice Operator shall ensure that
each Physician shall:

 

4.1.1 Maintain an unrestricted license to practice medicine in the State, and
maintain good standing with the State Medical Board;

 

4.1.2 Maintain a Federal Drug Enforcement Administration certificate without
restrictions, to the extent necessary for his or her practice;

 

4.1.3 Maintain such hospital medical staff memberships and clinical privileges
appropriate to his or her specialty, as determined by the Practice Operator and
sufficient to meet the requirements of Payors;

 

4.1.4 Perform medical services through the Practice and otherwise operate the
Practice, in accordance with all Laws and with prevailing and applicable
standards of care;

 

4.1.5 Maintain his or her skills through continuing education and training;

 

4.1.6 Maintain eligibility for professional liability insurance for his or her
specialty; and

 

4.1.7 Satisfy such other requirements as are reasonably requested by Manager.

 

4.2 Allied Health Professionals. Consistent with Section 3.4 above, Manager
shall employ all Allied Health Professionals, unless required by applicable Law
to be employed by the Practice Operator. Manager and the Practice Operator shall
work together in the recruiting, hiring, training and terminating of Allied
Health Professionals with ultimate decision as to same resting with the Practice
Operator, subject to Section 4.15. Notwithstanding the foregoing, Manager shall
have the right to establish and implement guidelines for the selection, hiring
and termination of Allied Health Professionals. The Practice Operator shall have
the sole right and obligation to direct and supervise the health care services
provided to patients by Allied Health Professionals, whether employed by the
Practice Operator or Manager.

 

4.3 Physician Compensation. The Practice Operator shall be responsible for the
payment of all compensation and benefits payable to all Physicians, as well as
Allied Health Professionals, if any, who are employees or independent
contractors of the Practice Operator, including all applicable vacation pay,
sick leave, retirement benefits, social security, workers’ compensation, health,
life or disability insurance or any other employee benefits of any kind or
nature, provided that Manager shall manage and implement on behalf of the
Practice Operator the actions necessary to operate the payroll and compensation
systems of the Practice Operator.

 

4.4 Payment for Outside Provider Services. The Practice Operator shall be
responsible for the payment of all costs and expenses related to Outside
Provider Services. The Practice Operator hereby authorizes and directs Manager
to pay and discharge the Practice Operator’s obligations to pay for Outside
Provider Services from Practice Revenues.

 

4.5 Other Expenses. The Practice Operator shall be responsible for the payment
of all other expenses of the Practice Operator, provided that Manager shall
assist the Practice Operator in managing and implementing on behalf of the
Practice Operator the actions necessary to cause such payments to be made. The
expenses of operating the Practice which are incurred by Manager will be
recouped by Manager through the Operations Fee component of the

 

Page 12            



--------------------------------------------------------------------------------

Management Fee. Further, the Practice Operator shall not: (i) incur any
Indebtedness, other than in the Ordinary Course of Business, except as provided
in an agreed upon Budget or with Manager’s prior written consent; (ii) agree to
permit, or take any action which would result in, the attachment of any
Encumbrance to, or the burdening with any Encumbrance of, any of its assets,
except as provided in an agreed upon Budget or with Manager’s prior written
consent, other than in the Ordinary Course of Business; or (iii) make any
Investment.

 

4.6 Billing Information and Assignments. The Practice Operator shall promptly
provide Manager with all billing information requested by Manager to enable
Manager to bill and collect the Practice Operator’s charges, and the Practice
Operator shall procure consents to assignments and other approvals and documents
necessary to enable Manager to obtain payment or reimbursement from payors and
patients. The Practice Operator shall obtain, with the assistance of Manager,
all provider numbers necessary to obtain payment or reimbursement for its
services. The billing services Manager performs on the Practice Operator’s
behalf pursuant to the terms of this Agreement shall be conducted in the name of
the Practice Operator and with the use of the Practice Operator’s identification
number to the extent required by applicable Laws.

 

4.7 Practice Accounts. The Practice Operator shall maintain one or more Practice
Accounts at banks selected by Manager. The Practice Operator shall take such
action as is necessary to maintain Manager’s authority at its sole discretion,
to make withdrawals from and deposits into such Practice Accounts other than any
accounts that are established to receive payments on Government Receivables. The
Practice Operator shall not maintain any bank account for cash deposits which is
not a Practice Account for purposes of this Agreement. Manager shall bill,
collect and receive (other than for Government Receivables) all Practice
Revenues and shall deposit the Practice Revenues collected directly into a
Practice Account, and (other than for Government Receivables) shall specifically
have the authority to take all funds out of the Practice Account, as often as
Manager deems appropriate, at its sole discretion, and insert such funds in
another account to facilitate the use of such funds for the purposes described
herein.

 

4.8 Employment and Independent Contractor Agreements. The Practice Operator
shall require that each Physician practicing full time by and through the
Practice execute an employment agreement (a “Physician Employment Agreement”) or
an independent contractor agreement (a “Physician Independent Contractor
Agreement”), the form of which must be approved by Manager.

 

4.9 Use of Premises, Equipment, and Manager Property. The Practice Operator
acknowledges and agrees that the Premises and the Equipment, supplies and
services (including forms, stationery, and signage) provided by Manager pursuant
to this Agreement are provided to the Practice Operator solely for use in the
conduct of the Practice, and the Practice Operator shall not use such Premises,
Equipment, supplies or services for any reason other than the provision of
health care services by and through the Practice Operator and subject to any
restrictions contained in any lease or license therefor. The Practice Operator
agrees to comply with all Laws governing and regulating the use of the Premises,
Equipment, supplies or services, and shall have no right, title or interest in
such Premises, Equipment, supplies, or services.

 

4.10 Continuing Medical Education. The Practice Operator shall cause all
Physicians and employed, affiliated, or supervised Allied Health Professionals
to participate in such continuing medical education activities as are required
by Laws, and which are determined by the Practice Operator to be appropriate and
within the financial limits of any applicable

 

Page 13            



--------------------------------------------------------------------------------

Budget. The Practice Operator shall monitor and provide periodic reports on such
participation to Manager. Any such expenses by Physicians shall be Professional
Expenses.

 

4.11 Licensing and Accreditation. The Practice Operator shall cause the Practice
Operator, Physicians, Allied Health Providers, departments or specialty groups
or other applicable subgroups of the Practice, including any Contracting
Providers, to comply with all Laws and maintain such licenses and accreditations
as are necessary for the provision of medical and health care services by the
Practice and the Payor Contracts, and to obtain and maintain such additional
licenses and accreditations as required by all applicable Laws and regulations.
The Practice Operator shall conduct the Practice in compliance with all Laws and
all applicable contractual requirements, including but not limited to
requirements under the Payor Contracts.

 

4.12 Information. The Practice Operator agrees to provide Manager and its
Affiliates with access, without charge, to information and material developed by
the Practice Operator, for use in the performance of Manager’s obligations under
this Agreement.

 

4.13 Advancement of Certain Costs. If, at any time during the Term, the Practice
Operator’s cash flow is not sufficient to meet the Operations Fee obligations
and Physician compensation obligations (subject to the parameters discussed in
Section 8.2.3) at the time at which such expenses are due, Manager may, at its
sole discretion, advance such sums as are necessary to pay such expenses (the
“Operating Advances”), which advances shall be recouped from the Practice
Operator’s future collections. The Practice Operator shall pay Manager interest
on that portion of the aggregate outstanding Operating Advances which exceed One
Thousand and No/100 Dollars ($1,000.00) at a commercially reasonable rate; such
rate to be computed and adjusted, if necessary, at the end of each month during
which the Operating Advance exceeds such threshold level (the “Operating Advance
Interest Amount”). The Operating Advance Interest Amount shall be determined on
a monthly basis, based on average outstanding Operating Advances during such
month.

 

4.14 Stock Ownership Restrictions. Notwithstanding anything herein contained to
the contrary, each present and future Shareholder of the Practice Operator, in
consideration of the services to be provided hereunder to the Practice Operator
and other good and valuable consideration, hereby grants to Manager, and agrees
that Manager during the Term shall have, the right and option at any time or
times to require each and every Shareholder of the Practice Operator to sell
all, or any part of, such Shareholder’s stock interests in the Practice Operator
to any Person designated by Manager who may lawfully own such shares (the
“Designated Person”). In acknowledgment of this provision and the other
provisions set forth in this Section 4.14, each present and future Shareholder
of the Practice Operator shall execute the signature page to this Agreement
evidencing his agreement to the terms and conditions of this Section 4.14. The
purchase price for the sale of such stock in the Practice Operator by a
Shareholder shall be One Hundred Dollars ($100.00) in total and shall be
effected by Manager by providing written notice to that effect to the
Shareholder(s) and upon receipt of such written notice, such Shareholder(s)
agrees promptly to comply with the instructions contained in such notice. To
guarantee the performance of these obligations, each Shareholder hereby appoints
(and each new Shareholder shall be deemed to have so appointed) Manager as his
attorney-in-fact to transfer his stock in the Practice Operator to the
Designated Person and agrees to execute the Stock Power attached hereto as
Exhibit 4.14. This appointment is coupled with an interest and shall be
irrevocable during the Term of this Agreement. All Shareholders of the Practice
Operator hereby agree not to transfer, sell, assign, gift, or pledge their
shares of capital stock in the Practice Operator without the prior written
consent of Manager.

 

Page 14            



--------------------------------------------------------------------------------

Notwithstanding the foregoing, provided that the Practice Operator is not in
breach of this Agreement, that the Shareholder is not in breach of that certain
Independent Contractor Agreement entered into with Manager, or the Company or
the Shareholder is not in breach of the Merger Agreement dated of even date
herewith, Manager agrees that during the Formula Periods (as defined in the
Merger Agreement) it will not exercise its right and option to acquire
Shareholder’s stock interests in the Practice Operator as provided in this
section. Manager further agrees that in the event it defaults in its material
obligations under the Merger Agreement or this Agreement and such default is not
cured within the requisite cure period, the right and option to acquire
Shareholder’s stock will lapse and be of no further force and effect.

 

4.15 Actions Requiring Manager’s Consent. Notwithstanding anything herein to the
contrary, the Shareholder(s) and the Practice Operator agree that the following
actions by the Practice Operator shall require the prior written consent of the
Manager:

 

4.15.1 The issuance of capital stock of the Practice Operator or of any security
convertible into shares of capital stock of the Practice Operator;

 

4.15.2 The payment of any dividends on the capital stock of the Practice
Operator or other distribution to the Shareholders of the Practice Operator;

 

4.15.3 Any consolidation of the Practice Operator;

 

4.15.4 Any sale, assignment, pledge, lease, exchange, transfer or other
disposition, including, without limitation, a mortgage or other security device,
of assets, including the Practice Operator’s accounts receivable, constituting
in the aggregate five percent (5%) or more (in any transaction or series of
transactions over any consecutive five (5) year period) of the total assets of
the Practice Operator at the end of its most recent fiscal year ending prior to
such disposition;

 

4.15.5 Any purchase or other acquisition of assets at any aggregate cost to the
Practice Operator exceeding One Thousand and No/100 Dollars ($1,000.00);

 

4.15.6 Any incurrence of loans or other indebtedness by the Practice Operator in
an amount in excess of One Thousand and No/100 Dollars ($1,000.00);

 

4.15.7 Any reclassification or recapitalization of the capital stock of the
Practice Operator;

 

4.15.8 Any redemption or purchase of any shares of capital stock of the Practice
Operator;

 

4.15.9 Any amendment to the Articles of Incorporation or Bylaws of the Practice
Operator;

 

4.15.10 The dissolution or liquidation of the Practice Operator;

 

4.15.11 The authorization for the employment or discharge of any employed
individual, or the engagement or termination of engagement of any independent
contractor, at a compensation in excess of Five Thousand and No/100 Dollars
($5,000.00) per annum, or for the execution and delivery of any employment
agreements or contracts with independent contractors or consultants, or the
modification or termination thereof;

 

Page 15            



--------------------------------------------------------------------------------

4.15.12 The entering into of any contract by the Practice Operator at an
aggregate contract price to PC in excess of One Thousand and No/100 Dollars
($1,000.00); and

 

4.15.13 The creation of any indebtedness or any other obligation of the Practice
Operator to any of the Shareholders of the Practice Operator or of any of the
Shareholders of the Practice Operator to the Practice Operator.

 

5. QUALITY AND UTILIZATION MANAGEMENT; PEER REVIEW.

 

5.1 Quality and Utilization Management. THE PRACTICE OPERATOR ACKNOWLEDGES AND
AGREES THAT A QUALITY AND UTILIZATION MANAGEMENT PROGRAM FOR DETERMINING THE
MEDICAL NECESSITY AND APPROPRIATENESS OF CARE RENDERED BY THE PRACTICE OPERATOR
PROVIDES CONTROLS AND PROTECTIONS THAT ASSIST TO PREVENT POTENTIAL
OVERUTILIZATION WITH ANY FEE FOR SERVICE ARRANGEMENT, INCLUDING, BUT NOT
LIMITED, TO THOSE REIMBURSABLE UNDER FEDERAL HEALTH INSURANCE PROGRAMS AND ALSO
PROVIDES ESSENTIAL DATA TO THE PRACTICE OPERATOR AND MANAGER FOR THE PURPOSES OF
MANAGING THE PRACTICE AND NEGOTIATING, ADMINISTERING AND MAINTAINING PAYOR
CONTRACTS. The Practice Operator and Manager agree to develop and implement a
quality and utilization management program in accordance with recommendations
made by Manager and the Practice Operator, or as required under Payor Contracts.
The Practice Operator shall cause Physicians and employed, supervised or
affiliated Allied Health Professionals to participate in the development of such
programs and to comply with the standards, protocols or practice guidelines
established thereby and the Practice Operator will ensure that such individuals
are required by their Physician Employment Agreements or other contracts to do
so. Manager is authorized by the Practice Operator to prepare and distribute
reports of such Practice program activities to employees of, and consultants to,
the Practice Operator and Manager, to Payors, and to such other persons as
Manager deems necessary in order for Manager to carry out its obligations
hereunder.

 

5.2 Peer Review. The Practice Operator and Manager shall cooperate to develop,
from time to time, peer review procedures for the Physicians and Allied Health
Professionals providing services to patients of the Practice. The Practice
Operator shall provide Manager with prompt notice of any material quality of
care concerns relating to Allied Health Professionals or any Physicians
providing services on behalf of the Practice Operator. The Practice Operator
shall implement such corrective actions that the Practice Operator determines
are necessary or appropriate to comply with the then current peer review
procedures, community standards, and Laws. The Practice Operator and the
Physicians will also comply with, and participate in, all peer review programs
of Manager or any entity with whom Manager and the Practice Operator contracts,
including, but not limited to, Payors.

 

6. MANAGED CARE CONTRACTING AND ADMINISTRATION.

 

6.1 Contracting. To the extent permitted by applicable Law, Manager shall
review, evaluate, and negotiate Payor Contracts on behalf of the Practice
Operator; provided, however, the Practice Operator and Manager shall work
together to implement controls (including attempting to ensure that Payor
Contracts have utilization review and quality assurance programs) to help ensure
that overutilization of services does not occur with respect to the services the
Practice Operator renders. Once negotiated, Manager shall submit such Payor

 

Page 16            



--------------------------------------------------------------------------------

Contracts, with Manager’s recommendations thereupon, to the Practice Operator
for review and final approval. Upon the request of Manager, the Practice
Operator and Physicians, if necessary, agree to execute any Payor Contracts
approved by the Practice Operator. Notwithstanding anything to the contrary
herein, Manager may negotiate and enter into Payor Contracts in its own name, or
in the name of other medical practices which Manager manages and pursuant to
which such medical practices other than the Practice Operator will render
services.

 

6.2 Contract Administration. Manager shall assist the Practice Operator in
administering Payor Contracts, and to the extent the Practice Operator is
responsible under such Payor Contracts for providing the following, Manager
shall assist the Practice Operator in:

 

6.2.1 Claims administration, including processing all claims and encounter data
of the Practice Operator for services provided to enrollees or members of Payors
for which the Practice Operator is obligated to pay, and the Practice Operator
will timely provide Manager with all information necessary to administer such
claims;

 

6.2.2 Distributing payments from Payors to providers of Outside Provider
Services in conformance with Section 4.4;

 

6.2.3 Administering any risk pools established by any Payor pursuant to a Payor
Contract;

 

6.2.4 Determining eligibility of patients for coverage prior to the provision of
medical or other services;

 

6.2.5 Reconciling retroactive denials of eligibility;

 

6.2.6 Administrating of the authorization processes established by the Practice
Operator or a Payor;

 

6.2.7 Serving as a liaison with Payors on behalf of the Practice Operator;

 

6.2.8 Submitting or obtaining data and reports in accordance with Payor
Contracts;

 

6.2.9 Resolving any grievances between the Practice Operator and Payors; and

 

6.2.10 Resolving enrollee or member grievances.

 

6.3 Network Development. Subject to applicable Laws, to the extent required
under Payor Contracts or to meet the Practice Operator’s and Manager’s
obligations thereunder and to the extent desirable to facilitate servicing new
or potential Payor Contracts, Manager may assist the Practice Operator in
developing a provider network for the provision of Outside Provider Services,
including:

 

6.3.1 Assisting the Practice Operator in the negotiation and administration on
behalf of the Practice Operator of all physician and provider agreements for
Outside Provider Services, and with monitoring contract compliance and renewal
dates;

 

Page 17            



--------------------------------------------------------------------------------

6.3.2 Assisting the Practice Operator with establishing utilization guidelines
and programs for Outside Provider Services and administering such utilization
and quality management programs; and

 

6.3.3 Assisting in developing and administering specialty and hospital referral
authorization procedures consistent with requirements of Payors.

 

6.4 Cooperation; Compliance. The Practice Operator shall cooperate with Manager
in the development of integrated health care delivery systems and provider
networks with a view towards entering into managed care arrangements. The
Practice Operator and its Physicians will participate in various aspects of
managed care arrangements as required by Payor Contracts. The Practice Operator
shall operate in compliance with all Payor Contracts and shall work with Manager
to attempt to obtain new Payor contracts.

 

ANY NETWORK ESTABLISHED BY MANAGER AND THE PRACTICE OPERATOR, PURSUANT TO THIS
SECTION 6 SHALL NOT REQUIRE REFERRALS WITHIN THE NETWORK, UNLESS THE APPLICABLE
MANAGED CARE CONTRACT INVOLVES CAPITATED PAYMENTS IN WHICH CASE REFERRALS WITHIN
THE NETWORK WILL NOT RESULT IN INCREASED COSTS TO THE PAYOR BUT RATHER ENABLES
THE NETWORK TO MANAGE ITS COSTS.

 

7. BUDGET. Manager, in consultation with the Practice Operator, may prepare a
Budget for each Budget Period prior to the applicable Budget Period, and, if
prepared, the Budget will include an annual capital expenditures budget. Failure
to prepare a Budget in a timely manner shall not constitute a breach of this
Agreement by Manager. In the absence of a Budget, the Practice Operator shall
continue to operate in a manner consistent with the Ordinary Course of Business.

 

8. MANAGER’S COMPENSATION.

 

8.1 In General. In consideration for the premises, equipment, services and
supplies furnished by Manager to the Practice Operator hereunder, the Practice
Operator shall pay to Manager an annual management fee (the “Management Fee”)
during each Year of the Term, which shall equal the sum of:

 

8.1.1 The Operations Fee (including applicable sales tax with respect to space
and equipment) during the applicable Year; plus

 

8.1.2 Eighty-five percent (85%) of the Operations Fee for the applicable Year,
or such other greater percentage of the Operations Fee as the Manager shall
propose on an annual basis to the Practice Operator for the applicable Year in
accordance with Section 8.1.3 (the “Base Management Fee”).

 

8.1.3 At least five (5) days prior to the beginning of the applicable Year, the
Manager shall propose in writing to the Practice Operator whether any
modifications should be made with respect to the percentage of the Operations
Fee utilized to determine the Base Management Fee in accordance with Section
8.1.2 above. If the Manager proposes an increase to the percentage and the
Practice Operator provides the Manager with written notice of its objection
within three (3) days of the Manager providing the Practice Operator with its
proposed modifications, then the recalculated Base Management Fee proposed by
Manager shall

 

Page 18            



--------------------------------------------------------------------------------

nevertheless apply for the applicable Year, provided however, that the Parties
shall attempt to resolve their dispute for a period of one hundred twenty (120)
days, and if no resolution is reached, then either Party shall have the option
to initiate binding arbitration to settle the dispute administered by the
American Arbitration Association under its Commercial Arbitration Rules and the
decision of the arbitrator with respect to the Base Management Fee shall be
final and binding upon the Parties, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.

 

For purposes of this Agreement, a “Year” shall mean every calendar year during
the Term; provided, however, the first Year shall mean the period beginning on
the Effective Date and ending on December 31, 2003, during which first Year such
numbers set forth herein shall be annualized or prorated, to the extent
applicable and appropriate.

 

8.2 Payment of Management Fee. Practice Operator shall pay Manager the
Management Fee on a monthly basis as follows:

 

8.2.1 With regard to the Operations Fee, Manager shall utilize the funds from
the Practice Account to pay the Operations Fee, as and when same becomes due and
payable, and Manager shall have the right and authority to transfer all funds
from the Practice Account to a Manager account to facilitate such payment. In
all cases, however, the Operations Fee for each month must be paid on or before
the 15th day of the immediately succeeding calendar month.

 

8.2.2 With regard to the Base Management Fee, Manager shall retain in Manager’s
accounts, from funds transferred from the Practice Account, the amounts
necessary to pay the Base Management Fee. Manager shall have the right and
authority to transfer all funds from the Practice Account to a Manager account
to facilitate such payment.

 

8.2.3 The payment of the Base Management Fee shall be made from the Practice
Accounts after payment of Professional Expenses, subject to the limitations in
the following sentence. In order to distribute the appropriate amount to the
Physicians and non-physician health care personnel as Professional Expenses,
such distributed amount shall be determined based upon the amount that should be
available to the Physicians under GAAP (i.e., accrual basis) accounting applied
to the Practice’s operations.

 

8.3 Security Interest. To secure the Practice Operator’s obligations to Manager
hereunder, the Practice Operator hereby grants Manager a security interest
[which shall be subordinate to the security interest granted to the Shareholder
by virtue of that certain Security Agreement by and between PainCare and
Shareholder of even date herewith (hereinafter the “Shareholder’s Security
Agreement”)], to the extent permitted by applicable law, in all property, if
any, which the Practice Operator may now own or may hereafter acquire (the
“Collateral”) including, without limitation, the following:

 

8.3.1 All inventory of the Practice Operator, whether now owned or hereafter
acquired;

 

8.3.2 All equipment, machinery tools, fixtures, furnishings, leasehold
improvements, furniture, vehicles or goods of the Practice Operator, whether now
owned or hereafter acquired;

 

Page 19            



--------------------------------------------------------------------------------

8.3.3 All accounts receivable, accounts, contracts, contract rights, chattel
paper, and chooses in action, now or hereafter due or owing to, or owned by, the
Practice Operator;

 

8.3.4 All general intangibles, now or hereafter owned by the Practice Operator,
including, without limitation, books and records, notes, instruments, licenses,
and trade names;

 

8.3.5 All insurance policies and proceeds thereof; and

 

8.3.6 All proceeds and products of the foregoing.

 

The Practice Operator shall execute such financing statements and other
documents as shall be necessary to perfect (and maintain the perfection of) said
security interest. Upon a default hereunder or other breach which results in the
termination of this Agreement, or non-payment by the Practice Operator
hereunder, which is not cured by the Practice Operator within thirty (30) days
after receipt of written notice of default, Manager shall be entitled to
exercise all rights and remedies under State law including, without limitation,
all rights and remedies of a secured party under the Uniform Commercial Code for
the applicable State in which the Practice Operator operates. The Practice
Operator shall not sell, assign, transfer or encumber any of the Collateral
without Manager’s prior written consent. The Practice Operator acknowledges and
understands that Manager may assign the foregoing security interest in the
Collateral to any Person or entity who may from time to time provide financing
to Manager, and the Practice Operator consents to such assignment.

 

8.4 Assignment of Practice Receivables. Except to the extent not assignable
under any applicable Law and subject to the rights of Shareholder under the
Shareholder’s Security Agreement, the Practice Operator hereby irrevocably
assigns, transfer, conveys and sets over to Manager all Receivables of the
Practice Operator, whether now existing or hereafter created or arising,
together with all proceeds thereof and whether or not such receivables
constitute accounts, instruments, general intangibles, documents or other types
of property under any applicable Law; provided, however, that no such assignment
shall occur prior to the Closing Date under the Merger Agreement and Plan of
Reorganization. It is the intent that this assignment when effective upon the
Closing under the Merger Agreement and Plan of Reorganization will constitute an
absolute assignment of all of the Practice Operator’s right, title and interest
in and to any and all present and future Receivables and the proceeds thereof,
and that Manager be vested with title to all such Receivables and proceeds. If
and to the extent an absolute assignment of any Receivables is not permitted
under applicable Law, then the foregoing provisions of this Section 8.4 shall
not be effective with respect to such Receivables only, but all such Receivables
shall, nevertheless be subject to the security interest granted to Manager by
the Practice Operator pursuant to Section 8.3 hereof. The absolute assignment of
all present and future Receivables as set forth herein shall terminate as to any
Receivables that are created after the Termination Date and all settlement
payments by the Practice Operator to Manager have been paid as provided in this
Agreement. The Practice Operator acknowledges and understands that Manager shall
be authorized, in its sole and absolute discretion, to grant a security interest
in or otherwise assign any of the Receivables in respect to which Manager
obtains title by way of assignment pursuant to this Section 8.4, to secure any
and all present or future liabilities or obligations owing by Manager to the
person or entity to which Manager grants such security interest or assignment.

 

9. INSURANCE.

 

Page 20            



--------------------------------------------------------------------------------

9.1 In General. Manager shall assist the Practice Operator in procuring and
maintaining the following insurance with respect to the Practice: (i)
comprehensive general liability insurance; (ii) property insurance covering the
Premises, Equipment and supplies owned by Manager or the Practice Operator with
respect to the Practice; (iii) on behalf of the Practice Operator, professional
liability insurance for the acts of the Practice Operator and all Persons
providing professional services through the Practice naming the applicable
covered Person, Manager and the Practice Operator as an insured or additional
insured, with such amounts of coverage and from such insurance service as
Manager and the Practice Operator mutually agree upon, from time to time, which
amounts Manager and the Practice Operator have agreed will initially be: One
Million and No/100 Dollars ($1,000,000.00) per occurrence, and Three Million and
No/100 Dollars ($3,000,000.00) per annual aggregate, subject to applicable
adjustments; and (iv) such other insurance coverage as is determined by Manager
to be advisable, or as required by applicable Law. From and after the Closing
under the Merger Agreement and Plan of Reorganization, Manager may procure and
maintain any insurance this Agreement requires Manager to maintain through any
program of self-insurance or through an Affiliate acting in the capacity as
agent or insurance company, including off-shore captive insurance companies, in
each case which complies with normal actuarial standards and appropriate
reserves based on such established standards, provided, however, that in the
event that Manager elects to maintain such insurance through a program of self
insurance or through an Affiliate, Manager and its parent entity PainCare
Holdings, Inc. shall indemnify and hold the Practice Operator harmless from and
against any loss (including, without limitation, any obligation to indemnify any
director, officer, employee or agent of the Practice Operator) up to the amount
of the stated insurance notwithstanding any insolvency of such Affiliate.

 

9.2 Contracting Providers. The Practice Operator shall require all Contracting
Providers to procure and maintain professional liability insurance in amounts
and from carriers as are determined by Manager to be reasonably necessary for
the proper and efficient operation of the Practice.

 

9.3 Tail Insurance. All Physicians, effective as of the Termination Date, and
any individual Physician, effective upon such Physician’s termination of
employment with the Practice Operator, shall purchase either extended reporting
insurance coverage or prior acts coverage from a subsequent insurance carrier,
covering for a period of four (4) years, the medical malpractice claims made
which relate to services rendered by such Physician during the Term. Any such
insurance shall provide minimum coverage in the per occurrence and aggregate
amounts equal to the amounts of coverage insuring such Physicians on the date
immediately preceding the applicable termination date and shall name the
Practice Operator and Manager as additional insureds.

 

10. RESTRICTIVE COVENANTS.

 

10.1 Covenants of the Practice Operator and the Physicians. The Practice
Operator, during the Term and for two (2) years thereafter, and each Physician,
during the term of such Physician’s employment by the Practice Operator and for
two (2) years thereafter, shall not:

 

10.1.1 Directly or indirectly, provide professional medical or other health care
services, or have any interest in an entity which provides such services (except
in connection with the Practice during the Term), within a fifty (50) mile
radius, of each of the office locations

 

Page 21            



--------------------------------------------------------------------------------

of the Practice or any other medical practices managed by, or otherwise
affiliated with, Manager, in existence during the Term;

 

10.1.2 Solicit, negotiate, discuss or enter into any agreement with any party
other than Manager or an Affiliate of Manager, pursuant to which such party
provides to the Practice Operator or Physicians services similar to the services
which Manager provides to the Practice Operator hereunder;

 

10.1.3 Develop, hold any ownership interest in or participate in the management
of, complete a practice sale to, contract with, or provide any other services
(including any non-medical services) to any entity which operates a practitioner
practice management business similar to that conducted by Manager or its
Affiliates; provided, however, it shall not be deemed a violation of this
provision if Physician only holds a passive investment of less than a Five
Percent (5%) interest in, but does not contract with, any company that is traded
on the New York Stock Exchange, American Stock Exchange or the NASDAQ National
Market; or

 

10.1.4 Solicit for employment, or employ or engage, by itself, himself, or
herself, or on behalf of any other entity, as an employee, independent
contractor or in any other capacity whatsoever, any individual who is or was
employed by Manager, or an Affiliate of Manager, during the Term.

 

The Practice Operator shall cause each of the Physicians to enter into an
employment agreement or shareholders’ agreement which includes a covenant on
behalf of each such Physician not to engage in any of the activities set forth
in Sections 10.1.1 through 10.1.4, so long as he or she is an employee or a
Shareholder of the Practice Operator and for two (2) years thereafter. Further,
upon any Physician terminating his or her full time employment at the Practice,
such Physician shall arrange to transfer his or her shares of the Practice
Operator stock to the Practice Operator or the remaining Physicians.

 

10.2 Enforcement. The Practice Operator and the Physicians agree that any breach
of the restrictive covenant in Section 10.1 will result in irreparable damage to
Manager for which Manager will have no adequate remedy at law, and, therefore,
the Practice Operator and the Physicians consent to any temporary or permanent
injunction or decree of specific performance by any court of competent
jurisdiction in favor of Manager enjoining any such breach, without prejudice to
any other right or remedy to which Manager shall be entitled including remedies
at law. All of Manager’s Affiliates are specifically hereby named as third party
beneficiaries of the covenants contained in Section 10.1 with full right and
power to enforce these provisions against the Practice Operator and the
Physicians.

 

10.3 Revision; Severability. The necessity of each of the restrictions set forth
in Section 10.1 and the nature and scope of each such restriction have been
carefully considered, bargained for and agreed to by the Parties and the Parties
conclusively agree that they are reasonable in time and geographic area and are
necessary to protect the legitimate business interests of Manager. However, in
the event that any portion of this Section 10 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its being extended
over too great a period of time or too large a geographic area or over too great
a range of activities, it shall be interpreted or rewritten to extend only over
the maximum period of time, geographic area, or range of activities as to which
it may be enforceable. Each of the provisions herein shall be deemed a separate
and severable covenant. Moreover, the Parties agree that the existence of any
claim or cause of action by the Practice Operator or a Shareholder against

 

Page 22            



--------------------------------------------------------------------------------

Manager, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement of the restrictive covenants set forth
herein, but shall be litigated separately.

 

10.4 Tolling of Periods. In the event of a breach of this Section 10, and
Manager, any of its successors and assigns or any of its Affiliates brings an
action for injunctive relief or other relief, such Party bringing the action
shall not, as a result of the time involved in obtaining the relief, be deprived
of the benefit of the full period of the restrictive covenant, unless a court of
competent jurisdiction holds that the restrictive covenant is not enforceable in
whole or in part. Accordingly, for any time period in which the restrictive
covenants set forth in Section 10 are being violated, such time period shall not
be included in calculating the duration of the restrictive covenants indicated
above.

 

10.5 Covenants of the Manager. Without the prior written consent of Shareholder,
which shall not be unreasonably withheld, Manager shall not prior to the
conclusion of all Formula Periods (as defined in the Merger Agreement):

 

(a) reorganize the Practice Operator, whether by integrating or consolidating
the business of the Practice Operator with other operating units of PainCare or
its subsidiaries or affiliates, except in the case that at the time of such
integration or consolidation such transaction could not reasonably be expected
to have a material adverse effect on the Formula Period Profits (as defined in
the Merger Agreement);

 

(b) effect any reassignment, reprioritization, reallocation, restructuring, or
reduction of the Practice Operator’s human or other resources, their research
and development initiatives, or their marketing programs, except in a manner
that at the time of such event could not reasonably be expected to have a
material adverse effect on the Formula Period Profits or that are reasonably
necessary in light of the Practice Operator’s results of operation;

 

(c) cause the Practice Operator to become a party to or terminate any agreement
which at the time such agreement is entered into or terminated could reasonably
be expected to have a material adverse effect on the Formula Period Profits or
that is reasonably necessary in light of the Practice Operator’s results of
operation;

 

(d) cause the Practice Operator to undertake actions outside the ordinary course
of its business which at the time of such undertaking could reasonably be
expected to have a material adverse effect on the Formula Period Profits;

 

The parties hereby acknowledge and agree that the foregoing conditions shall
become null and void and of no further force or effect if (i) the Formula Period
Profits in each of any two (2) consecutive calendar quarters are less than
$175,000, (ii) the Formula Period Profits in one (1) calendar quarter is less
than $80,000, (iii) there is a breach of this Agreement by the Practice
Operator, (iv) there is a breach of the Independent Contractor’s Agreement by
Dr. Vick, (v) there is a breach of the Deposit Agreement by Dr. Vick or the
Company, or (vi) there is a breach of the Merger Agreement by Dr. Vick or the
Company.

 

11. TERM AND TERMINATION.

 

11.1 Term. The initial term of this Agreement shall, unless earlier terminated
pursuant to the terms hereof, be for a forty (40) year period commencing on the
Effective Date and ending on the 40th Anniversary thereof (the “Initial Term”).
Upon expiration of the Initial Term, the

 

Page 23            



--------------------------------------------------------------------------------

Agreement shall be extended for successive five (5) year periods (each such five
(5) year period shall be referred to as an “Extended Term” and the Initial Term
and any Extended Term shall be referred to in this Agreement as the “Term”),
unless either the Practice Operator or Manager provides the other with written
notice of its desire not to renew, not less than ninety (90) days prior to the
end of the Initial Term or the applicable Extended Term. The same terms and
conditions of this Agreement shall apply to an Extended Term, unless the
Practice Operator and Manager mutually agree in writing to alter the terms and
conditions.

 

11.2 Termination by Practice Operator. The Practice Operator shall be entitled
to terminate this Agreement by giving written notice to Manager, upon Manager’s
intentional material misappropriation, theft, or embezzlement of the Practice
Operator’s monies or other assets. In addition, the Practice Operator shall be
entitled to terminate this Agreement by giving written notice to Manager, if
Manager breaches the terms of this Agreement and does not cure such breach
within thirty (30) days after Practice Operator provides the Manager with such
notice of termination. Moreover, Practice Operator shall be entitled to
terminate this Agreement by delivering notice of termination to the Manager in
the event the Manager: (i) applies for or consents to the appointment of a
receiver, trustee or liquidator of all or a substantial part of its assets,
files a voluntary petition in bankruptcy or reorganization or consents to an
involuntary petition, makes a general assignment for the benefit of its
creditors, files a petition or answer seeking reorganization or arrangement with
its creditors, or admits in writing its inability to pay its debts when due; or
(ii) suffers any order, judgment or decree to be entered by any court of
competent jurisdiction, adjudicating the Manager bankrupt or approving a
petition seeking its reorganization or the appointment of a receiver, trustee or
liquidator of the Manager or of all or a substantial part of its assets, and
such order, judgment or decree continues unstayed and in effect for ninety (90)
days after its entry.

 

11.3 Specific Termination by Manager. Except as otherwise provided herein,
Manager may terminate this Agreement by giving written notice to the Practice
Operator, if: (i) the Practice Operator or any Physician is suspended or
prohibited from participating in the Medicare or Medicaid programs or are
excluded from entering into healthcare provider agreements with the managed care
or healthcare insurance industry and such suspension, prohibition or exclusion
is not rescinded within thirty (30) days following the commencement thereof;
(ii) any Physician has his/her license to practice medicine in any state or
his/her Drug Enforcement Number suspended, relinquished, terminated, restricted
or revoked and the same is not reinstated within thirty (30) days thereafter;
(iii) any Physician has his/her medical staff privileges at any hospital or
medical facility suspended, terminated, restricted or revoked due to
professional incompetence and the same is not reinstated within thirty (30) days
thereafter; (iv) any Physician has been reprimanded, sanctioned or disciplined
by any licensing board, or any federal, state or local society or agency,
governmental body or specialty board; (v) a Physician breaches the restrictive
covenant in his/her Physician Employment Contract or in this Agreement; (vi) any
Physician fails to comply with the general policies and procedures of the
Practice Operator or Manager; (vii) any Physician does not comply with
applicable standards of providing quality medical care; or (viii) any Physician
demonstrates professional incompetence in the rendering of quality medical care,
as determined by the Manager at its sole discretion. Notwithstanding the
foregoing, if this Agreement would terminate as a result of the action described
in (i) through (iv) of this Section 11.3 applying to a Physician, then this
Agreement still shall not terminate if such Physician is terminated by the
Practice Operator within thirty (30) calendar days after the Practice Operator
receives written notice from Manager to terminate such Physician’s employment
with the Practice Operator; provided, however, if the event precludes such
Physician from practicing medicine, the applicable Physician must be terminated

 

Page 24            



--------------------------------------------------------------------------------

immediately. If the Practice Operator does have the obligation to replace the
terminated Physician pursuant to the foregoing sentence, then the Practice
Operator shall have twelve (12) months from the date of the terminated
Physician’s departure to make such replacement. Additionally, Manager may also
terminate this Agreement if any Physician breaches any of his or her restrictive
covenants (i.e., in (v) above); provided, however, in such a situation this
Agreement shall not terminate if: (i) the Practice Operator immediately
terminates the Physician; and (ii) the Practice Operator enforces, and
cooperates with Manager to enforce, the restrictive covenant and non-competition
provisions contained in the Physician Employment Agreement, Physician
Independent Contractor Agreement, this Agreement or any other applicable
agreement to which the Practice Operator is a party.

 

11.4 Other Termination. Manager shall be entitled to terminate this Agreement by
delivering notice of termination to the Practice Operator in the event the
Practice Operator breaches the terms of this Agreement, including but not
limited to the failure or other inability of the Practice Operator to timely pay
the Management Fee and does not cure such breach within fifteen (15) days after
Manager provides the Practice Operator with such notice of termination.
Moreover, Manager shall be entitled to terminate this Agreement by delivering
notice of termination to the Practice Operator in the event the Practice
Operator: (i) applies for or consents to the appointment of a receiver, trustee
or liquidator of all or a substantial part of its assets, files a voluntary
petition in bankruptcy or reorganization or consents to an involuntary petition,
makes a general assignment for the benefit of its creditors, files a petition or
answer seeking reorganization or arrangement with its creditors, or admits in
writing its inability to pay its debts when due; or (ii) suffers any order,
judgment or decree to be entered by any court of competent jurisdiction,
adjudicating the Practice Operator bankrupt or approving a petition seeking its
reorganization or the appointment of a receiver, trustee or liquidator of the
Practice Operator or of all or a substantial part of its assets, and such order,
judgment or decree continues unstayed and in effect for ninety (90) days after
its entry.

 

11.5 Effect of Termination. Upon termination of this Agreement: (i) neither
Party shall be discharged from any previously accrued obligation which remains
outstanding; (ii) any sums of money owing by one Party to the other shall be
paid immediately, prorated through the Termination Date; (iii) the Practice
Operator shall return to Manager all originals and copies of Manager’s
confidential information in the possession of the Practice Operator or any other
person or entity to whom the Practice Operator has delivered originals or
copies; (iv) the Practice Operator and Manager shall perform such matters as are
necessary to wind up their activities under this Agreement in an orderly manner;
(vi) the Practice Operator shall vacate and surrender to Manager the Premises,
Equipment and all other property of Manager in the same condition as received,
reasonable wear and tear excepted; and (vii) each Party shall have the right to
pursue other legal or equitable relief as may be available depending upon the
circumstances of the termination.

 

11.6 Termination due to Failure to Close. In the event that there is no Closing
under the Merger Agreement and Plan of Reorganization due to a termination of
that Agreement, this Agreement shall likewise terminate as of the date of such
termination. In the event of a termination resulting from the foregoing, the
Manager shall subject to repayment of the Deposit (as defined in the Deposit
Agreement): (i) reassign and deliver to the Practice Operator all assets of the
Practice Operator then under its control or possession, free and clear of any
lien, claim or encumbrance saving liens existing on the date hereof, or
otherwise created during the term of this Agreement with Shareholder’s consent,
and (ii) surrender any written authority to act on behalf

 

Page 25            



--------------------------------------------------------------------------------

of the Practice Operator as attorney in fact or as signatory with respect to
bank accounts and other funds of the Practice Operator.

 

11.7 Contract Modifications for Prospective Legal Events. In the event any state
or federal laws or regulations, now existing or enacted or promulgated after the
Effective Date of this Agreement, are interpreted by judicial decision, a
regulatory agency or legal counsel of both the Practice Operator and Manager in
such a manner as to indicate that the structure of this Agreement may be in
violation of such laws or regulations, the Practice Operator and Manager shall
amend this Agreement, to the maximum extent possible, to preserve the underlying
economic and financial arrangements between the Practice Operator and Manager.
Notwithstanding the preceding sentence, to the extent such Laws relate to the
Management Fee, the terms set forth on Exhibit 11.6 attached hereto shall govern
and control.

 

12. RECORDS AND RECORDKEEPING.

 

12.1 Access to Information. The Practice Operator hereby authorizes and grants
to Manager full and complete access to all information, instruments and
documents relating to the Practice which may be reasonably requested by Manager
to perform its obligations hereunder, and shall disclose and make available to
representatives of Manager for review and photocopying all relevant books,
agreements, papers and records of the Practice.

 

12.2 Ownership and Inspection of Records.

 

12.2.1 At all times during and after the Term, all patient medical records shall
be and remain the sole property of the Practice Operator. All such patient
medical records shall be prepared and maintained in accordance with all
applicable Laws regarding confidentiality and retention. The patient medical
records shall be maintained and kept at the Premises of the Practice and upon
termination of this Agreement, all such patient medical records shall be and
remain in the possession of the Practice Operator. To the extent permitted by
applicable law, Manager shall be permitted to retain true and complete copies of
such records, at its expense.

 

12.2.2 At all times during and after the Term, all business records and
information, including but not limited to, all books of account and general
administrative records and all information generated under or contained in the
management information system pertaining to the Practice, relating to the
business and activities of Manager, shall be and remain the sole property of
Manager.

 

12.2.3 The Practice Operator shall at all times during the Term, and at all
times thereafter, make available to Manager for inspection by its authorized
representatives, during regular business hours, at the principal place of
business of the Practice Operator, any Practice records determined by Manager to
be necessary to perform its services and carry out its responsibilities
hereunder or necessary for the defense of any legal or administrative action or
claim relating to said records.

 

12.3 Confidentiality of Records. Manager and the Practice Operator will adopt
procedures to assure the confidentiality of the records relating to the
operations of Manager, the Practice Operator and the Practice, including but not
limited to all statistical, financial and personnel data related to the
operations of Manager, the Practice Operator or the Practice, which information
is not otherwise available to third parties publicly or by law.

 

Page 26            



--------------------------------------------------------------------------------

12.4 Storage of Records. The Practice Operator agrees to store all records in
its possession, including but not limited to patient medical records, at its
sole cost and expense, for a minimum of seven (7) years from the date of the
last activity recorded in such records. At the end of the aforedescribed seven
(7) year period, the Practice Operator shall be entitled to dispose of such
records as it deems necessary or appropriate; provided, however, the Practice
Operator shall provide prior written notice to Manager of the Practice
Operator’s intent to dispose of such records and shall provide Manager with a
thirty (30) calendar day period, from the date that such notice is given by the
Practice Operator, for Manager to take control of or copy any or all of the
records to be disposed of by the Practice Operator, at the sole cost and expense
of Manager.

 

13. INTELLECTUAL PROPERTY AND OTHER PROPRIETARY INFORMATION.

 

13.1 License of the Practice Operator’s Name and Logo. The Practice Operator
agrees to provide Manager with access, without charge, to the outcomes and other
data developed by the Practice Operator for use in the operation of the
Practice. Manager may include its name and the names of the Practice Operator
and the Physicians on any letterhead, professional announcements, brochures,
promotional materials, private placements, public offerings, and the like
relating to the Practice Operator or Manager.

 

13.2 Proprietary Property. Manager is and shall be the sole owner and holder of
all right, title and interest to the proprietary property of Manager consisting
of all copyright, service mark and trademark rights and interests in the logo,
management information and other systems, forms, form contracts, and policy
manuals relating to the Practice, excluding any logos purchased or created
solely by the Practice Operator. The Practice Operator agrees that it shall not
at any time knowingly harm, misuse or bring into disrepute the proprietary
property of Manager.

 

13.3 Use of Management Information System (MIS).

 

13.3.1 Practice’s Use of Manager’s MIS. The Practice Operator shall use all
software and hardware provided by Manager pursuant to this Agreement, in
accordance with and subject to all of the terms and conditions of any license or
sublicense agreements, leases or any other agreements that such software and
hardware are subject to, and shall not allow or permit any person to use the
software or hardware or any portion thereof in violation of any such license,
sublicense, agreements, lease or any other agreements. Notwithstanding any
provision in this Agreement to the contrary, the Practice Operator may, at its
option and sole cost and expense, acquire hardware and software as it deems
appropriate for internal record keeping purposes.

 

13.3.2 Manager’s Use of Practice’s MIS. The Practice Operator shall permit
Manager to use software and hardware owned or licensed by the Practice Operator
and used in the operation of the Practice immediately preceding the Effective
Date, and software and hardware of the Practice Operator, if any, owned or
licensed by the Practice Operator after the Effective Date.

 

13.4 Confidentiality. The Practice Operator acknowledges that during the course
of its relationship with Manager hereunder, the Practice Operator may be given
access to or may become acquainted with Confidential Business Information (as
defined below) of Manager. In recognition of the foregoing and in addition to
any other requirements of confidentiality under applicable Law, the Practice
Operator hereby agrees not to disclose or use any of the

 

Page 27            



--------------------------------------------------------------------------------

Confidential Business Information except in connection with the services
rendered to the Practice Operator, as provided herein for the Term of this
Agreement and an additional period of five (5) years thereafter. For purposes of
this Agreement, “Confidential Business Information” shall mean certain
confidential information and trade secrets of Manager relating to its business,
including but not limited to the confidential information and trade secrets
regarding: (a) business methods; (b) facilities; (c) billing records; (d) tax
returns and records; (e) any records, memoranda and correspondences dealing with
the business of Manager; (f) policies; (g) financial and operational
information, including all insurance records; (h) internal memoranda; (i) form
agreements, checklists or pleadings; (j) contracts or agreements executed by or
on behalf of Manager with any person or entity, including, but not limited to,
hospitals, clinics, medical offices and centers; (k) information regarding
advantageous business relationships with hospitals and other facilities; (l)
officer, director and shareholder information; (m) suppliers, marketing, and
other information and know-how, all relating to or useful in Manager’s business
and which have not been disclosed to the general public; and (n) this Agreement.
The Practice Operator agrees and acknowledges that the Confidential Business
Information of Manager, as such may exist from time to time, constitutes
valuable, confidential, special, and unique assets of Manager. The parties
hereto agree that the documents relating to the business of Manager, including
all Confidential Business Information, are the exclusive property of Manager.
The Practice Operator understands and agrees that its obligations and duties
under this Section do not cease upon termination of this Agreement and, further,
the Practice Operator shall return all such documents (including any copies
thereof) to Manager immediately upon the termination of this Agreement.

 

14. MISCELLANEOUS.

 

14.1 Governing Law; Jurisdiction. This Agreement shall be construed, interpreted
and applied in accordance with the laws of the State of Illinois applicable to
contracts entered into and wholly to be performed in the State by residents of
the State, without regard to conflict of laws principles. With respect to any
legal proceeding brought by Manager which arises out of or relates to this
Agreement or the transactions contemplated hereby, exclusive jurisdiction and
venue with respect to such matter shall lie in any state or federal court within
St. Clair County, IL. With respect to any legal proceeding brought by the
Shareholder or the Practice Operator which arises out of or relates to this
Agreement or the transactions contemplated hereby, exclusive jurisdiction and
venue with respect to such matter shall lie in any state or federal court within
Orange County, FL. Each party to this Agreement hereby irrevocably waives, to
the fullest extent permitted by law, any objections which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.

 

14.2 Amendment. This Agreement may be amended, modified or supplemented, but
only in writing signed by each of Manager and the Practice Operator, except that
amendments to Section 4.14 or 4.15 shall require the written consent of Manager,
the Practice Operator and the Shareholder(s) of the Practice Operator.

 

14.3 Assignment. Manager shall have the right to assign, transfer, sell or
pledge its rights hereunder without any required consent: (i) to any Affiliate
of Manager; (ii) to a third party as part of a sale of substantially all or a
part of Manager’s business; and (iii) to any lending institution, for security
purposes or as collateral, from which Manager obtains financing, which right of
assignment shall include any right of Manager as a third-party beneficiary;
provided, however, that no such assignment, transfer or sale shall relieve
Manager from its obligations

 

Page 28            



--------------------------------------------------------------------------------

hereunder, and provided further that any assignment under clause (i) or (ii)
shall also be subject to the assumption by the transferee (as co-obligor with
Manager) of the duties, obligations and covenants of Manager under this
Agreement. Except as set forth in this Agreement, neither Manager nor the
Practice Operator shall have the right to assign their respective rights and
obligations hereunder without the written consent of the other Party. An
“assignment” by the Practice Operator in violation of this provision shall
include, without limitation, any transfer of ownership interests of the Practice
Operator, any reorganization of the Practice Operator, any merger of the
Practice Operator and any sale of substantially all of the assets, of the
Practice Operator, provided however that the Parties acknowledge that the
Company shall be permitted to merge with and into PainCare Acquisition Company,
Inc. on the Practice Transition Date which merger shall not be deemed a breach
of any provision of this Agreement. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.

 

14.4 Requirement of Good Faith. Wherever this Agreement provides for a
determination, decision, selection, consent, approval or adoption by either
Party hereto, the determination, decision, selection, consent, approval or
adoption by said Party shall be made in good faith and in the sole and absolute
discretion of said Party notwithstanding any requirement to consult with the
other Party.

 

14.5 Force Majeure. Except with respect to payment obligations, neither Party
shall be liable nor deemed to be in default for any delay or failure in
performance under the Agreement or other interruption of service or employment
deemed resulting, directly or indirectly, from acts of God, civil or military
authority, acts of public enemy, war, accidents, fires, explosions, earthquakes,
floods, failure of transportation, machinery or supplies, vandalism, strikes or
other work interruptions beyond the reasonable control of either Party. However,
both Parties shall make good faith efforts to perform under this Agreement in
the event of any such circumstances.

 

14.6 Indemnification. The Practice Operator shall indemnify, defend and hold
harmless the Manager and any Affiliates of Manager from any and all liability,
loss, claim, lawsuit, injury, cost, damage or expense whatsoever arising out of,
incident to or in any manner occasioned by the performance or nonperformance of
any duty or responsibility under this Agreement by the Practice Operator, or any
of its employees, agents, contractors or subcontractors, which indemnification
shall expressly include all liabilities, losses, claims, lawsuits, injuries,
costs, damages or expenses incurred by Manager as a result of any allegations
that Physicians have violated the federal or the applicable State’s
self-referral and anti-kickback laws or have engaged in any fraudulent billing
practices including, without limitation, upcoding, unbundling, or false claims.

 

14.7 Access to Records. As an independent contractor of the Practice Operator,
Manager shall, in accordance with Section 1395x(V)(1)(I) of Title 42 United
States Code, until the expiration of four (4) years after the termination of
this Agreement, make available upon written request to the Secretary of the
United States Department of Health and Human Services (“USDHHS”), or upon
request of the Comptroller General of the United States General Accounting
Office (“USGAO”), or any of their duly authorized representatives, a copy of
this Agreement and such books, documents and records as are necessary to certify
the nature and extent of the costs of the services provided by Manager under
this Agreement. Manager further agrees that in the event Manager carries out any
duties under this Agreement through a subcontract with a value or cost of Ten
Thousand and No/100 Dollars ($10,000.00) or more over

 

Page 29            



--------------------------------------------------------------------------------

a twelve (12) month period with a related organization, such agreement shall
contain a clause to the effect that until expiration of four (4) years after the
furnishing of such services pursuant to such subcontract, the related
organization shall make available, upon written request, to the Secretary of the
USDHHS, or, upon request, to the Comptroller General of the USGAO, or any of
their duly authorized representatives, a copy of such subcontract and such
books, documents and records of such organizations as are necessary to verify
the nature and extent of such costs.

 

14.8 Waivers. The failure of a Party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No waiver by a Party of any condition or of any
breach of any term contained in this Agreement shall be effective unless in
writing and signed by the waiving Party, and no waiver in any one or more
instances shall be deemed to be a continuing waiver of any such condition or
breach in another instance or a waiver of any other condition or breach of any
other term.

 

14.9 Severability. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

14.10 Entire Understanding. This Agreement supersedes all prior oral and written
understandings and agreements between the Parties hereto. The Parties
acknowledge and agree that this document, together with its all schedules,
exhibits and attachments, which are hereby incorporated herein and made a part
hereof in their entirety by this reference, and all other documents specifically
referenced herein, constitute the entire agreement between the Parties regarding
the services to be provided by the Parties hereto.

 

14.11 Further Assurances. Each Party shall, at the reasonable request of any
other Party hereto, execute and deliver to such other Party all such further
instruments, assignments, assurances and other documents, and take such actions
as such other Party may reasonably request in connection with the carrying out
of this Agreement.

 

14.12 Notices. Any notice, request, instruction or other document to be given
hereunder by a Party hereto shall be in writing and shall be deemed to have been
given: (i) when received if given in person; (ii) on the date of acknowledgement
of receipt if sent by facsimile or other wire transmission or by overnight
courier; or (iii) five days after being deposited in the U.S. mail, certified
mail, return receipt requested, postage prepaid:

 

If to the Manager, addressed as follows:

 

PainCare Acquisition Company V, Inc.

37 North Orange Avenue

Ste. 500

Orlando, Florida 32801

Attention: President

Facsimile: (407) 926-9916

 

If to the Company, addressed as follows:

 

916 Talon Drive

O’Fallon, IL 62269

Attention: President

 

Page 30            



--------------------------------------------------------------------------------

Facsimile:                                         
                                  

   

If to the PC, addressed as follows:

   

                                                                               
             

   

                                                                               
             

   

                                                                               
             

   

Attention: President

   

Facsimile:                                         
                                  

   

If to Dr. Vick, addressed as follows:

   

916 Talon Drive

   

O’Fallon, IL 62269

   

Attention: President

   

Facsimile:                                         
                                  

   

 

or to such other individual or address as a Party hereto may designate for
itself by notice to the other Party given as herein provided.

 

14.13 Headings. The headings preceding the text of sections of this Agreement
and the exhibits, attachments and schedules hereto are for convenience only and
shall not be deemed part of this Agreement.

 

14.14 Construction. The language in all parts of this Agreement shall be
construed, in all cases, according to its fair meaning. The Parties acknowledge
that each Party and its counsel have reviewed and revised this Agreement and
that the normal rule of construction to the effect that any ambiguities are to
be resolved against the drafting Party shall not be employed in the
interpretation of this Agreement.

 

14.15 Remedies Cumulative. No remedy set forth in this Agreement or otherwise
conferred upon or reserved to any Party shall be considered exclusive of any
other remedy available to a Party, but the same shall be distinct, separate, and
cumulative and may be exercised from time to time as often as occasion may arise
or as may be deemed expedient.

 

14.16 Attorneys’ Fees. In the event of any suit under this Agreement or
otherwise between PC and Manager, the prevailing Party shall be entitled to all
reasonable attorney’s fees and costs, including allocated costs of in-house
counsel, to be included in any judgment recovered. In addition, the prevailing
Party shall be entitled to recover reasonable attorney’s fees and costs,
including allocated costs of in-house counsel, incurred in enforcing any
judgment arising from a suit under this Agreement. This post-judgment attorney’s
fees and costs provision shall be severable from the other provisions of this
Agreement and shall survive any judgment on such suit and is not to be deemed
merged into the judgment.

 

14.17 Authorized Persons. Whenever any consent, approval or determination of a
Party is required pursuant to this Agreement, such consent, approval or
determination shall be rendered on behalf of the Party by the person or persons
duly authorized to do so, which the other Party shall be justified in assuming
means any officer of the Party rendering such consent, approval or
determination, or such Party’s board of directors.

 

Page 31            



--------------------------------------------------------------------------------

14.18 Counterparts. This Agreement may be executed simultaneously in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

14.19 Survival. All of the representations, warranties, covenants and agreements
contained in this Agreement are material and have been relied upon by the
parties to this Agreement and shall survive upon the termination of this
Agreement for their applicable statute of limitations.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

MANAGER:

PAINCARE ACQUISITION COMPANY V,

INC., a Florida business corporation

By:

 

/s/ Mark Szporka

--------------------------------------------------------------------------------

Print:

 

Mark Szporka

Title:

 

CFO

COMPANY:

INDUSTRIAL & SPORT REHABILITATION,

LTD., an Illinois business corporation, d/b/a

Associated Physicians Group

By:

 

/S/ John Vick

--------------------------------------------------------------------------------

   

John Vick, President

PC:

ASSOCIATED PHYSICIAN GROUP, LTD, an

Illinois professional corporation

By:

 

/s/ John Vick

--------------------------------------------------------------------------------

   

John Vick, President

ONLY AS TO SECTIONS 4.14 AND 4.15

HEREOF:

/s/ John Vick

--------------------------------------------------------------------------------

John Vick, as the sole shareholder of the Company

and PC

 

Page 32            